989 F.2d 495
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ricky Samuel TARPLEY, Plaintiff-Appellant,v.BODDIE-NOELL ENTERPRISES, INCORPORATED, Defendant-Appellant.
No. 92-1119.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 30, 1992Decided:  March 26, 1993

Appeal from the United States District Court for the Western District of Virginia, at Danville.  Jackson L. Kiser, District Judge.  (CA-91-33-D)
Ricky Samuel Tarpley, Appellant Pro Se.
Alan Bruce Clarke, Charles Matthew Keen, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Raleigh, North Carolina, for Appellee.
W.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Ricky Samuel Tarpley appeals from the district court's order dismissing his employment discrimination complaint brought under 42 U.S.C. § 2000e (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Tarpley v. Boddie-Noell Enters., Inc., No. CA-91-33-D (W.D. Va.  Jan. 8, 1992).  Additionally, we deny Tarpley's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Although Tarpley did not receive the notice required by  Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), on this record we find the failure to be harmless error.  Fed. R. Civ. P. 61